DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 11/25/2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahop et al., (hereinafter Mahop), U.S. Publication No. 2009/0116404, in view of Chen et al., (hereinafter Chen), U.S. Publication No. 2013/0070592.

As per claim 1, Mahop discloses a method for providing data from a telecommunications network [fig. 1, paragraphs 0047, 0050, 0058, a method for providing data from a telecommunications network (handling/directing network traffic)], the method comprising: 
obtaining traffic flow information for the telecommunications network [fig. 2, paragraphs 0025, 0058, 0085, obtaining traffic flow information for the telecommunications network (RACS 220 checks/obtains user profile information (e.g., operator specific policies, and resources availability (e.g., subscribed or available bandwidth) (traffic flow information))], the traffic flow information comprising an estimated bytes of data transmitted from the telecommunications network through a plurality of egress ports to a plurality of end user networks in communication with the telecommunications network [paragraphs 0016, 0046, 0061, 0095, the traffic flow information comprising an estimated bytes of data transmitted from the telecommunications network through a plurality of egress ports to a plurality of end user networks in communication with the telecommunications network (the traffic in bytes on all the ports)], wherein each egress port of the plurality of egress ports is associated with at least one of the plurality of end user networks [fig. 2, paragraphs 0012, 0060, wherein each egress port of the plurality of egress ports is associated with at least one of the plurality of end user networks (an egress node bordering the terminating sub-network [end user network)]; 
calculating an estimated capacity for each of a set of the plurality of egress ports [fig. 3, paragraphs 0016, 0067, 0068, calculating/computing an estimated capacity for each of a set of the plurality of egress ports (remote (i.e., neighboring) node information provides the local node (estimating capacity; perform calculations) with a way to determine a timeout period for the information)]; and 
adjusting a network configuration to provide a requested network service to a plurality of end users of the telecommunications network [fig. 3, 4, paragraphs 0067, 0071, 0083, 0087, adjusting a network configuration to provide a requested network service to a plurality of end users of the telecommunications network (adjust network configuration based on estimated capacity))].
Mahop does not explicitly disclose adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network. 
However, Chen teaches adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network [fig. 2, paragraphs 0010, 0011, 0021, 0048, adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network (adjust the use of the ports' bandwidth such that the cumulative bandwidth usage of the ports maximizes the use of the ports available bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 2, Mahop discloses the method of claim 1 Mahop does not explicitly disclose further comprising: receiving a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks.
However, Chen teaches receiving a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks [paragraphs 0010, 0052, 0072, 0083, receiving a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks (total port traffic, calculating a shaping rate for each of the plurality of channels)].
Chen, paragraphs 0026-0028].

As per claim 3, Mahop discloses the method of claim 2 Mahop does not explicitly disclose further comprising: determining an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port.
However, Chen teaches determining an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port [paragraphs 0021, 0022, 0048, 0063-0072, determining an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port (port will shape the aggregated out-going traffic from multiple channels to the port rate)].
Chen, paragraphs 0026-0028].

As per claim 4, Mahop discloses the method of claim 3 Mahop does not explicitly disclose wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero.
However, Chen teaches wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero [paragraphs 0049, 0050, wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero (baseline value for the port load excess value is zero)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Chen, paragraphs 0026-0028].

As per claim 5, Mahop discloses the method of claim 3 Mahop does not explicitly disclose further comprising: receiving a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks.
However, Chen teaches receiving a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks [paragraphs 0010, 0052, 0072, 0083, receiving a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks (total port traffic, calculating a shaping rate for each of the plurality of channels)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by receiving a percentage of total traffic as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 6, Mahop discloses the method of claim 5 Mahop does not explicitly disclose further comprising: determining an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the 

However, Chen teaches determining an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks [paragraphs 0021, 0022, 0048, 0063-0072, determining an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks (port will shape the aggregated out-going traffic from multiple channels to the port rate)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 7, Mahop discloses the method of claim 6 Mahop does not explicitly disclose wherein the estimated capacity for providing data to all of the plurality of end 
However, Chen teaches wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero [paragraphs 0049, 0050, wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero (baseline value for the port load excess value is zero)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 8, Mahop discloses the method of claim 7 
wherein adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks [paragraphs 0067, 0071, 0086, 0087, adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks (the local node may remove the information related to the remote node (end user network) from its remote MIB _and_ notify the NTSDF 360 so that the topology and state of the network can be updated)].

As per claim 9, Mahop discloses the method of claim 8 Mahop does not explicitly disclose wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero.
However, Chen teaches wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero [paragraphs 0010, 0011, 0046, 0049, wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero (monitoring a status of each queue as empty or not empty; if a queue goes empty, then the CIR for the channel is added to the port load value)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Mahop by estimating capacity for providing data to one or more of the plurality of end user networks is zero as taught by Chen because it would provide the Mahop's method with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 10, Mahop discloses the method of claim 1 
wherein adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks [paragraphs 0067, 0071, 0086, 0087, wherein adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks (end user network) from its remote MIB _and_ notify the NTSDF 360 so that the topology and state of the network can be updated)].

As per claim 11, Mahop discloses a system for operating a telecommunications network [fig. 7, paragraphs 0047, 0050, 0058, a system for operating a telecommunications network (handling/directing network traffic)], the system comprising: 
a server comprising: 
a processor [paragraph 0044, processor]; and
a computer-readable medium associated with the processor and including instructions stored thereon and executable by the processor [paragraph 0044, a computer-readable medium associated with the processor and including instructions stored thereon and executable by the processor (program instructions being executed by one or more processors)] to:
obtain traffic flow information for the telecommunications network [fig. 2, paragraphs 0025, 0058, 0085, obtain traffic flow information for the telecommunications network (RACS 220 checks/obtains user profile information (e.g., operator specific policies, and resources availability (e.g., subscribed or available bandwidth) (traffic flow information))], the traffic flow paragraphs 0016, 0046, 0061, 0095, the traffic flow information comprising an estimated bytes of data transmitted from the telecommunications network through a plurality of egress ports to a plurality of end user networks in communication with the telecommunications network (the traffic in bytes on all the ports)], wherein each egress port of the plurality of egress ports is associated with at least one of the plurality of end user networks [fig. 2, paragraphs 0012, 0060, wherein each egress port of the plurality of egress ports is associated with at least one of the plurality of end user networks (an egress node bordering the terminating sub-network [end user network)]; 
calculate an estimated capacity for each of a set of the plurality of egress ports [fig. 3, paragraphs 0016, 0067, 0068, calculating/computing an estimated capacity for each of a set of the plurality of egress ports (remote (i.e., neighboring) node information provides the local node (estimating capacity; perform calculations) with a way to determine a timeout period for the information)]; and 
adjust a network configuration to provide a requested network service to a plurality of end users of the telecommunications network [fig. 3, 4, paragraphs 0067, 0071, 0083, 0087, adjust a network configuration to provide a requested network service to a plurality of end users of the telecommunications network (adjust network configuration based on estimated capacity))].
Mahop does not explicitly disclose adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network. 
However, Chen teaches adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network [fig. 2, paragraphs 0010, 0011, 0021, 0048, adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports to provide a requested network service to a plurality of end users of the telecommunications network (adjust the use of the ports' bandwidth such that the cumulative bandwidth usage of the ports maximizes the use of the ports available bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by adjusting a network configuration based at least on the calculated estimated capacity for each of a set of the plurality of egress ports as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 12, Mahop discloses the system of claim 11 Mahop does not explicitly disclose wherein the instructions further cause the processor to: receive a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks.
However, Chen teaches receive a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks [paragraphs 0010, 0052, 0072, 0083, receive a percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through at least one egress port associated with the at least one of the plurality of end user networks (total port traffic, calculating a shaping rate for each of the plurality of channels)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by receiving a percentage of total traffic as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 13, Mahop discloses the system of claim 12 Mahop does not explicitly disclose wherein the instructions further cause the processor to: determine an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and 
However, Chen teaches determine an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port [paragraphs 0021, 0022, 0048, 0063-0072, determine an estimated capacity for providing data to at least one of the plurality of end user networks based on a received indication of available capacity for the at least one egress port and the percentage of total traffic transmitted from the telecommunications to the at least one of the plurality of end user networks that is transmitted through the at least one egress port (port will shape the aggregated out-going traffic from multiple channels to the port rate)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 14, Mahop discloses the system of claim 13 Mahop does not explicitly disclose wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the 
However, Chen teaches wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero [paragraphs 0049, 0050, wherein the estimated capacity for providing data to the at least one of the plurality of end user networks is the amount of data transmitted from the telecommunications network to the at least one of the plurality of end user network before the available capacity for the at least one egress port is zero (baseline value for the port load excess value is zero)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 15, Mahop discloses the system of claim 13 Mahop does not explicitly disclose wherein the instructions further cause the processor to: receive a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks.
paragraphs 0010, 0052, 0072, 0083, receive a percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks (total port traffic, calculating a shaping rate for each of the plurality of channels)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by receiving a percentage of total traffic as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 16, Mahop discloses the system of claim 15 Mahop does not explicitly disclose wherein the instructions further cause the processor to: determine an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks.
However, Chen teaches determine an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic paragraphs 0021, 0022, 0048, 0063-0072, determine an estimated capacity for providing data to all of the plurality of end user networks based on estimated capacity for providing data to the at least one of the plurality of end user networks and the percentage of total traffic transmitted from the telecommunications to all of the plurality of end user networks that is transmitted to the at least one of the plurality of end user networks (port will shape the aggregated out-going traffic from multiple channels to the port rate)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 17, Mahop discloses the system of claim 16 Mahop does not explicitly disclose wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero.
However, Chen teaches wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero paragraphs 0049, 0050, wherein the estimated capacity for providing data to all of the plurality of end user networks is the amount of data transmitted from the telecommunications network to all of the plurality of end user networks before the available capacity for the at least one of the plurality of end user networks is zero (baseline value for the port load excess value is zero)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by determining an estimated capacity as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 18, Mahop discloses the system of claim 17 
wherein adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks [paragraphs 0067, 0071, 0086, 0087, adjusting the network configuration comprises removing one or more of the plurality of end user networks from a list of available end user networks (the local node may remove the information related to the remote node (end user network) from its remote MIB _and_ notify the NTSDF 360 so that the topology and state of the network can be updated)].

As per claim 19, Mahop discloses the system of claim 18 Mahop does not explicitly disclose wherein the one or more of the plurality of end user networks are 
However, Chen teaches wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero [paragraphs 0010, 0011, 0046, 0049, wherein the one or more of the plurality of end user networks are removed from the list of available end user networks if the estimated capacity for providing data to one or more of the plurality of end user networks is zero (monitoring a status of each queue as empty or not empty; if a queue goes empty, then the CIR for the channel is added to the port load value)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Mahop by estimating capacity for providing data to one or more of the plurality of end user networks is zero as taught by Chen because it would provide the Mahop's system with the enhanced capability of computing the instant traffic loads of a port with minimum computational cost [Chen, paragraphs 0026-0028].

As per claim 20, Mahop discloses the system of claim 11 wherein the instructions further cause the processor to: 
receive the requested network service from a customer of the telecommunications network, the requested network service comprising transmitting data to the plurality of end users of the telecommunications network [fig. 2, paragraph 0058, receive the requested network service from a customer of the telecommunications network, the requested network service comprising transmitting data to the plurality of end users of the
telecommunications network (admitting traffic to or from an individual user, the RACS 220 checks the user profile stored in the NASS 210, any operator specific policies, and resources availability (e.g., subscribed or available bandwidth (based on available resources in its control, processes or rejects those requests))].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minato, U.S. Publication No. 2015/0381496, discloses detecting a change in a port state of a physical path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469